     Case 2:20-cr-00136-WKW-KFP Document 28 Filed 01/15/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) CASE NO. 2:20-CR-136-WKW
                                           )
VALNICA NICOLE GARNER                      )
                                      ORDER

      Before the court is the Magistrate Judge’s oral recommendation on September

29, 2020, concerning Defendant’s consent to conduct the change of plea hearing by

videoconference.     There being no objection to the Recommendation, it is

ORDERED that, for the specific reasons stated on the record that the change of plea

hearing in this case could not be further delayed without serious harm to the interests

of justice, the Recommendation is ADOPTED.

      DONE this 15th day of January, 2021.

                                                 /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
